Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                          CASE NO.: 1:19-CV-24542-MGC

  EDUARDO HERNANDO, an individual,

          Plaintiff,

  vs.

  BMW FINANCIAL SERVICES NA, LLC,
  a Florida limited liability company,

          Defendant.
                                               /

        DEFENDANT BMW FINANCIAL SERVICES NA LLC’S MOTION TO DISMISS
                     PURSUANT TO FED. R. CIV. P. 12(b)(6)

          Defendant BMW FINANCIAL SERVICES NA, LLC (“BMW FS”), by and through its

  attorneys, Saul Ewing Arnstein & Lehr, respectfully submits this Motion to Dismiss pro se

  Plaintiff’s Complaint1 pursuant to Fed. R. Civ. P. 12(b)(6).

                                         INTRODUCTION

          The basis for pro se Plaintiff’s Complaint is far from clear and is filled with conclusory

  allegations relating to vague and unspecified “inaccuracies” in his credit report relating to his

  BMW FS account. The gravamen of his claims against BMW FS are based on alleged violations

  of the Fair Credit Reporting Act (“FCRA”) and “disputes” which were originally identified by

  Plaintiff in 2016, over 3 years before filing this Complaint. On its face, Plaintiff’s FCRA claims

  against BMW FS are time-barred and must be dismissed as a matter of law.




  1
    While pro se Plaintiff’s Complaint is styled as a “Proposed Amended Complaint,” it is the
  initial complaint filed before this Court will be referred to herein as the “Complaint.”
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 2 of 11



            Even if Plaintiff could avoid this fatal defect, his claims still fail to state a viable claim

  for relief. For example, many of his FCRA claims arise from obligations for which Plaintiff does

  not possess a private right of action. Further, Plaintiff’s FCRA claims against BMW FS are

  based on nothing more than vague and conclusory allegations of “inaccuracies” in his credit

  report from BMW FS. These unspecified allegations of “inaccurate” information do not and

  cannot state a viable claim for relief against BMW FS.

            Finally, Plaintiff’s claim for “potential mail fraud” is likewise fatally flawed.          As

  described below, Plaintiff’s “mail fraud” claim is not plead with the requisite particularity and is

  inextricably intertwined with, and therefore preempted by, his FCRA claims.

            Based on the foregoing, Plaintiff’s Complaint must be dismissed as a matter of law.

                              PLAINTIFF’S FACTUAL ALLEGATIONS

            On October 1, 2014, Plaintiff entered into a written loan contract with BMW FS (the

  “Account”). Compl. ¶ 14. Plaintiff alleges that on or about August 6, 2016 he submitted a letter

  to BMW FS “disputing the Errant Loan Accounts.” Id. at ¶31. Among other things, Plaintiff

  claims that “upon information and belief,” BMW FS is inaccurately reporting “erroneous dates

  of monthly payments,” “erroneous INFORMATION,” “erroneous DISPUTES,” “erroneous

  RESOLUTION OF DISPUTES,” “erroneous DISPUTE ADDRESS,” and “erroneous

  ACCURACY OF INFORMATION.” Id. at ¶¶24-29. According to Plaintiff, BMW FS included

  an incorrect or erroneous “dispute address” to which Plaintiff could submit his direct disputes

  and one of his prior direct disputes was returned as “undelivered.” Id. at ¶¶35-40.          Plaintiff’s

  Complaint is devoid of any additional details regarding the alleged “inaccuracies” with his credit

  report.
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 3 of 11



         Plaintiff admits that he first disputed these “inaccuracies” to BMW FS by letter on

  August 6, 2016. Id. at ¶31. Plaintiff attaches a series of communications beginning in August

  2016 in which he claims various “inaccuracies” with his credit account, including the issue with

  the alleged “incorrect address.” Id., Exs. A to L2. Plaintiff also attaches a complaint he filed

  with the Consumer Financial Protect Bureau on or about January 13, 2018 in which he alleged

  “BMW Financial claims they have addressed the accuracy of the account and payment history,

  however I have disputed this accuracy multiple times since 2016.” Id., G2-G3. Thus, according

  to the allegations and documents attached to Plaintiff’s Complaint, he was fully aware of the

  alleged “inaccuracies” with his credit reporting beginning in August 2016.

         Although the exhibits attached to Plaintiff’s Complaint show that within weeks of his

  original letters, Plaintiff had BMW FS’s correct contact information and was corresponding with

  them using same, Plaintiff alleges that because his first two letters had the wrong address and

  were returned undeliverable, he suffered “damages, mental anguish, suffering, humiliation,

  embarrassment, lower credit score and higher rate of interest.” Id. ¶¶ 38-40.

         Plaintiff’s filed his Complaint against BMW FS before this Court on November 1, 2019.

  Plaintiff’s Complaint asserts the following five counts against BMW FS

             •   Negligent Violation of FCRA (Count I);

             •   Willful Violation of FCRA (Count II);

             •   Failing to Establish or Follow Reasonable Procedures under FCRA (15 U.S.C.
                 §1681e(b)(Count III);

             •   Failing to Delete Inaccurate Information under FCRA (15 U.S.C. §1681i)(Count
                 IV); and

             •   “Potential Mail Fraud” (Count V).

         For the herein, Plaintiff’s Complaint fails as a matter of law and must be dismissed.
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 4 of 11



                                            ARGUMENT

  I.     Plaintiff Fails to Allege Any Viable Claims Under Rule 12(b)(6).

         A.      Legal Standard

         Accepting the facts in the Complaint as true, they are insufficient “to state a claim upon

  which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “[T]o survive a motion to dismiss, a

  complaint must now contain sufficient factual matter, accepted as true, to ‘state a claim to relief

  that is plausible on its face.’” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir.

  2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[L]ables, conclusions,

  and a formulaic recitation of the elements of a cause of action will not do.” Barr v. Gee, 437

  Fed. Appx. 865, 874 (11th Cir. 2011) (citing Twombly, 550 U.S. at 555). Rather a plaintiff must

  “plead[] factual content [that] allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         Here, Plaintiff’s Complaint is subject to dismissal because his FCRA claims are time-

  barred and fail to include the necessary factual allegations to support and maintain his claims

  against BMW FS. His claim for “potential mail fraud” is nothing more than a restated FCRA

  claim and likewise fails as a matter of law.

         B.      Plaintiff’s FCRA Claims Must Be Dismissed

         1.      Plaintiff’s Claims are Time Barred by the Two Year Statute of Limitations

         According to the allegations contained in Plaintiff’s Complaint, along with the documents

  attached thereto, Plaintiff was fully aware of the alleged “inaccuracies” in his credit report

  beginning in August 2016, more than three years before the filing of this Action. As a result,

  Plaintiff’s claims are time-barred by the applicable statute of limitations and must be dismissed

  as a matter of law.
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 5 of 11



         Pursuant to FCRA, an action to enforce a FCRA violation must be filed “not later than

  the earlier of – (1) 2 years after the date of discovery by the plaintiff of the violation that is the

  basis for such liability; or (2) 5 years after the date on which the violation that is the basis for

  such liability occurs.”   15 U.S.C. §1681p.       This Court has recognized this limitation and

  dismissed FCRA actions where, as here, the date of discovery is clear based on the four corners

  of the complaint. Berry v. Bank of Am., N.A., No. 18-CV-60722, 2018 WL 3126218 (S.D. Fla.

  June 26, 2018). In Berry, the Court dismissed a plaintiff’s FCRA claim where the allegations

  confirmed that plaintiff was aware of the alleged FCRA violations well beyond the 2 year statute

  of limitations. Id. at *3. Further, the Eleventh Circuit has repeatedly held that “it is proper to

  grant a Rule 12(b)(6) motion if noncompliance with the statute of limitations is apparent on the

  face of the complaint . . . .” See Omar ex rel. Cannon v. Lindsey, 334 F.3d 1246, 1251 (11th Cir.

  2003); see also La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004); Bhd. Of

  Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment CSX Transp. N. Lines v. CSX

  Transp., Inc., 522 F.3d 1190, 1194 (11th Cir. 2008); Gonsalvez v. Celebrity Cruises Inc., 750

  F.3d 1195, 1197 (11th Cir. 2013).

         The same result as in Berry should follow here and lead to the dismissal of Plaintiff’s

  Complaint. As described above, it is clear from the face of the Complaint, that Plaintiff was

  aware of the alleged inaccurate reporting as early as August 6, 2016, when he submitted his first

  direct dispute to BMW FS. Compl. at ¶31; Compl. at Ex. F (pages 6-7) (“On or about August

  06, 2016, Plaintiff submitted a letter to BMW… disputing the Errant Loan Accounts….”).

  However, the instant Complaint was not filed until November 1, 2019, more than three years

  since the discovery of the alleged violation. As such, Plaintiff’s FCRA claims (Counts I-IV)

  should be dismissed with prejudice, as no subsequent amendment can cure this fatal defect.
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 6 of 11



         2.      Many Of Plaintiff’s Alleged FCRA Violations Do Not Provide For A Private
                 Right Of Action

         While FCRA includes various requirements for furnishers to follow in the reporting of

  consumer credit information, only one of these requirements (the requirement to undertake a

  “reasonable investigation” upon notice from a credit reporting agency) provides a consumer with

  a private right of action. As such, Counts III and IV of Plaintiff’s Complaint, which are based on

  BMW FS’s “failure to delete inaccurate information” and/or to “establish or follow reasonable

  procedures to assure maximum possible accuracy,” must be dismissed as a matter of law. See

  Compl., ¶¶62-71.

         Furnishers of consumer credit information are required to (1) report accurate information

  to CRAs regarding consumers, see 15 U.S.C. § 1681s–2(a); and (2) conduct an investigation

  after receiving notice from a CRA of a dispute lodged by a consumer regarding information

  provided by the furnisher. Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1312 (11th Cir.

  2018)(citing 15 U.S.C. § 1681s–2(a) and § 1681s–2(b)). However, “[c]onsumers have no private

  right of action against furnishers for reporting inaccurate information to CRAs regarding

  consumer accounts.” Id. (citing See id. § 1681s–2(c)(1)). Instead, “the only private right of

  action consumers have against furnishers is for a violation of § 1681s–2(b), which requires

  furnishers to conduct an investigation following notice of a dispute.” Id. (emphasis added).

         Here, Counts III and IV of Plaintiff’s Complaint are based on BMW FS’s alleged failure

  to “establish or follow reasonable procedures to assure maximum possible accuracy in the

  preparation of credit reports” pursuant to 15 U.S.C. §1681e(b) (Count III) and to “delete

  inaccurate information” pursuant to 15 U.S.C. §1681i (Count IV). See Complaint, ¶¶62-71. As

  an initial matter, Plaintiff’s reliance on 15 U.S.C. §1681i is misplaced. The obligations set forth

  in §1681i apply only to “credit reporting agencies” and not “furnishers” of information, such as
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 7 of 11



  BMW FS. See Devincenzi v. Experian Info. Sols., Inc., 2017 WL 86131, at *4 (N.D. Cal. Jan.

  10, 2017)(“The obligations of consumer reporting agencies (“CRAs”) are described in 15 U.S.C.

  § 1681i.”). On this basis alone, Count IV of Plaintiff’s Complaint must be dismissed.

         Further, Plaintiff’s claims in Count III and IV do not arise from BMW FS’s obligations to

  undertake a “reasonable investigation” pursuant to § 1681s–2(b), and therefore, do not provide

  Plaintiff with a private right of action under FCRA. As such, Plaintiff’s claims in Count III and

  IV of his Complaint must be dismissed as a matter of law.

         3.      Plaintiff’s FCRA Claims Must Be Dismissed Because He Fails to Adequately
                 Allege Any Inaccuracy In BMW FS’s Reporting

         Plaintiff’s FCRA claim against BMW FS is based on nothing more than vague and

  conclusory allegations of “inaccuracies” in his credit report from BMW FS. These unspecified

  allegations of “inaccurate” information are insufficient to state a viable claim for relief against

  BMW FS.

         It is well-accepted that a plaintiff must plead sufficient facts that allow a court to draw a

  reasonable inference that a defendant is liable for the alleged misconduct and conclusory labels

  or a recitations of the elements of a cause of action are insufficient to carry this basic pleading

  burden. See Iqbal, 556 U.S. at 678; see also Barr, 437 Fed. Appx. at 874. In order for a plaintiff

  to state a viable claim of a FCRA violation under § 1681s-2(b), he or she is required to

  sufficiently allege that inaccurate information was reported on plaintiff’s credit report by the

  defendant.   Schuh v. Am. Express Bank, FSB, No. 17-24345-CIV, 2018 WL 3730897, at *2-3

  (S.D. Fla. May 3, 2018), report and recommendation adopted, No. 17-CV-24345, 2018 WL

  3730226 (S.D. Fla. May 31, 2018); Butler v. Midland Funding, 2017 WL 6887007 (N. D. Fla.

  Dec. 11, 2017) (“A plaintiff must show a factual inaccuracy rather than the existence of a

  disputed legal question to bring suit against a furnisher under § 1681s-2(b).”) In other words, a
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 8 of 11



  plaintiff must make the allegation, supported by sufficient facts, that the information reported to

  the credit reporting agencies by the defendant was inaccurate. Schuh, at *2. “In the absence of

  inaccurate information there can be no finding that a furnisher conducted an unreasonable

  investigation.”   Id. at *3.   In Butler, the district court dismissed the plaintiff’s amended

  complaint because it did “not allege plaintiff notified defendants that specific information

  furnished to consumer reporting agencies was inaccurate and ‘the information is, in fact,

  inaccurate.’” Butler, at *458. Additionally, a “plaintiff asserting a claim against a furnisher for

  failure to conduct a reasonable investigation cannot prevail on the claim without demonstrating

  that had the furnisher conducted a reasonable investigation, … the furnisher would have

  discovered that the information it reported was inaccurate or incomplete…”            Id. at *458.

  Plaintiff’s Complaint is devoid of any facts which would support these essential elements.

  Plaintiff fails to allege what, if anything, was inaccurate about BMW’s reporting.

         Instead, Plaintiff’s Complaint is replete with conclusory labels and claims of

  “inaccuracies” in the “dates of monthly payment,” “erroneous information,” “erroneous

  disputes,” and “erroneous resolution of disputes.”        Compl. ¶¶24-27.       The only alleged

  “inaccuracy” that can be gleaned from Plaintiff’s Complaint is the alleged inaccuracy relating to

  the address where Plaintiff was directed to send his direct disputes. However, this alleged

  inaccuracy is entirely unrelated to Plaintiff’s personal credit information and cannot serve as a

  basis for a FCRA claim. Further, it appears that Plaintiff was fully informed of the correct

  address shortly after his first communication with BMW FS because the attachments detail

  numerous communications between the parties in 2016. See Compl., Ex. L1-L2.

         Plaintiff’s remaining claims arising from alleged “inaccuracies” in the dates of the

  monthly payments and the “disputes,” are inadequately plead and fail to provide the requisite
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 9 of 11



  factual specificity to support a viable claim for relief. As such, Plaintiff has failed to state a cause

  of action under § 1681s-2(b), and Counts I through IV involving FCRA should be dismissed.

         C.      Plaintiff’s Claim of “Potential Mail Fraud” Must Be Dismissed

         Plaintiff’s claim for “potential mail fraud” is nothing more than a restatement of

  Plaintiff’s FCRA claim, but with a different label. Specifically, Plaintiff’s “potential wire fraud”

  claim references and relies on alleged “violations” of FCRA and the failure to provide

  “appropriate contact information as required by” FCRA and the FDCPA. Compl., ¶73-74. Thus,

  Plaintiff’s “potential mail fraud” presents a classic case for FCRA preemptions and further fails

  to plead this claim with the requisite specificity.

         FCRA §1681t(b)(1)(F) expressly provides that “[n]o requirement or prohibition may be

  imposed under the laws of any State ... with respect to any subject matter regulated under ...

  section 1681s-2 of this title, relating to the responsibilities of persons who furnish information to

  consumer reporting agencies…” See also 15 U.S.C. § 1681h(e). A growing number of Courts

  have found that this provision expressly preempts state law tort claims which are based on and

  arise out of state allegations of inaccurate reporting or information. Perry v. Matrix Fin. Servs.

  Corp., 2019 WL 1597883, at *8 (N.D. Ala. Apr. 15, 2019)(citing Bush v. J.P. Morgan Chase

  Bank, N.A., 2016 WL 324993, at *7 (N.D. Ala. Jan. 27, 2016)(“Consequently, the court agrees

  with the growing trend finding that § 1681t(b)(1)(F) bars state law tort claims based on

  inaccurate credit reporting by furnishers.”).

         Here, there is little doubt that Plaintiff’s “potential mail fraud” claim arises out of the

  very same allegations of “inaccuracies,” if not the alleged FCRA violations themselves, that

  served as the basis for his FCRA claims. As such, Plaintiff’s “potential mail fraud” is preempted

  by FCRA and must be dismissed as a matter of law.
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 10 of 11



          Even if Plaintiff can side-step this fatal flaw, his claims for “potential mail fraud” still fail

   to state a viable claim for relief.    Fed. R. Civ. P. 9(b) requires that claims of fraud “the

   circumstances constituting fraud ... shall be stated with particularity.” The essential elements of

   a mail fraud claim are a scheme to defraud, that the defendant “caused” a use of the mails, and

   that the mailing was for the purpose of executing the scheme. United States v. Hewes, 729 F.2d

   1302 (11th Cir. 1984), cert. denied, 469 U.S. 1110, 105 S.Ct. 790, 83 L.Ed.2d 783 (1985).

   Plaintiff’s Complaint fails to sufficiently allege any of the elements necessary for a claim of

   “mail fraud.”

          As an initial mater, there is no sufficient allegation of any “fraudulent scheme.” Instead,

   Plaintiff alleges only that he sent his dispute to an incorrect address that was apparently provided

   by a third-party, not BMW FS itself. See Compl., ¶74 (“Defendant violated FCRA…by denying

   a letter mailed to Defendant to the address listed on the credit bureau report…”)(emphasis

   added); see also Compl., Ex. L1 (“…while we understand you mailed your dispute to an outdated

   address that was provided to you by a third-party…”). Thus , Plaintiff has not alleged that BMW

   FS has used the “mails” to effectuate some type of fraudulent scheme, or that the unidentified

   mailing was for the purpose of executing the fraudulent scheme.                Plaintiff’s vague and

   conclusory allegations fall well-short of the requisite specificity required to state a fraud claim

   under Fed. R. Civ. P. 9(b) and must be dismissed as a matter of law.

                                             CONCLUSION

          Based on the foregoing, BMW FS respectfully requests that this Court enter an Order

   dismissing Plaintiff’s Complaint with prejudice and aware BMW FS any such further relief that

   this Court deems just and prudent.
Case 1:19-cv-24542-MGC Document 5 Entered on FLSD Docket 12/05/2019 Page 11 of 11



   Dated: December 5, 2019.                         Respectfully submitted,

                                                   /s/ Abbigail E. Webb
                                                   ABBIGAIL E. WEBB
                                                   Florida Bar No. 086985
                                                   SAUL EWING ARNSTEIN & LEHR LLP
                                                   Attorneys for Defendant BMW Financial
                                                   Services NA, LLC
                                                   200 S. Biscayne Blvd., Suite 3600
                                                   Miami, Florida 33131
                                                   Telephone: 305-374-3330
                                                   Facsimile: 305-374-4744
                                                   E-Mail: mia.ctdocs@saul.com
                                                   E-Mail: Abbigail.Webb@saul.com
                                                   E-Mail: Ryan.DiClemente@saul.com
                                                   E-Mail: Cordero.Virginia@saul.com



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

   filed and served via the Southern District of Florida’s CM/ECF on December 5, 2019. Pro-se

   Plaintiff, EDUARDO HERNANDO, has filed a Consent to Receive Notices of Electronic

   Filing, at the email address of Eduardo@HernandoGroup.com, and was served through filing in

   the CM/ECF system.


                                                   /s/ Abbigail E. Webb
                                                   ABBIGAIL E. WEBB
                                                   Florida Bar No. 086985
